DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 9, 11-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Johannaber (DE 102005024739) in view of Bergere (U.S. 2013/0327261)
Regarding claim 1, Johannaber discloses (Fig. 1-7) a vacuum system, comprising: a toolbar (1); a row unit bracket (frame portions connecting 1 and 3, see below) configured to couple a row unit (4) to the toolbar; a fan (suction fan 7) coupled to the toolbar and configured to draw air through a metering system (separating device 6) of the row unit; an exhaust duct (air outlet device 12) extending through the row unit bracket, wherein the exhaust duct is coupled to the fan and configured to discharge airflow from the fan toward a ground (Fig. 6-7).
Johannaber does not disclose a diffuser.  Bergere discloses (Fig. 2-4) a vacuum system of similar construction, comprising a diffuser (44) configured to reduce a speed of an airflow, to redirect the 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide a diffuser as taught by Bergere at the outlet of the exhaust duct of Johannaber in order to prevent the raising of dust into the air during operation.

    PNG
    media_image1.png
    563
    751
    media_image1.png
    Greyscale

Regarding claim 2, Bergere further discloses (Fig. 2-4) that the diffuser (44) comprises a first section (442) and a second section (441), wherein the second section is positioned downstream from an outlet (422) of the exhaust duct (42).  It would have been reasonable to one having ordinary skill in the art to include these details in the combination above.
Regarding claim 3
Regarding claim 4, Bergere further discloses (Fig. 2-4) that the second section (441) covers a portion of the outlet (422) of the exhaust duct (42). It would have been reasonable to one having ordinary skill in the art to include these details in the combination above.
Regarding claim 9, Bergere further discloses (Fig. 2-4) that the diffuser (44) comprises a flexible material ([0076]).  It would have been reasonable to one having ordinary skill in the art to include these details in the combination above.
Regarding claim 11, Johannaber discloses (Fig. 1-7) a vacuum system, comprising: an exhaust duct (air outlet device 12) configured to extend through a row unit bracket (frame portions connecting 1 and 3, see above), wherein the exhaust duct is configured to couple to a fan (suction fan 7) configured to draw air through a metering system (separating device 6) of a row unit (4), the exhaust duct is configured to discharge airflow from the fan toward a ground (Fig. 6-7), and the row unit bracket is configured to couple the row unit to a toolbar (1).
Johannaber does not disclose a diffuser.  Bergere discloses (Fig. 2-4) a vacuum system of similar construction, comprising a diffuser (44) configured to reduce a speed of an airflow, to redirect the airflow, or a combination thereof, as the airflow exits an exhaust duct (42).  Bergere teaches that such a diffuser can help absorb the energy of airflow before it meets the ground, preventing the raising of dust ([0023]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide a diffuser as taught by Bergere at the outlet of the exhaust duct of Johannaber in order to prevent the raising of dust into the air during operation.
Regarding claim 12
Regarding claim 16, Bergere further discloses (Fig. 2-4) that the diffuser (44) comprises a flexible material ([0076]).  It would have been reasonable to one having ordinary skill in the art to include these details in the combination above.
Regarding claim 17, Johannaber discloses (Fig. 1-7) a vacuum system, comprising: a row unit bracket (frame portions connecting 1 and 3, see above) configured to couple a row unit (4) to a toolbar (1); an exhaust duct (air outlet device 12) extending through the row unit bracket, wherein the exhaust duct is configured to couple to a fan (suction fan 7) configured to draw air through a metering system (separating device 6) of the row unit, and the exhaust duct is configured to discharge airflow from the fan toward a ground (Fig. 6-7).
Johannaber does not disclose a diffuser.  Bergere discloses (Fig. 2-4) a vacuum system of similar construction, comprising a diffuser (44) configured to reduce a speed of an airflow, to redirect the airflow, or a combination thereof, as the airflow exits an exhaust duct (42).  Bergere teaches that such a diffuser can help absorb the energy of airflow before it meets the ground, preventing the raising of dust ([0023]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide a diffuser as taught by Bergere at the outlet of the exhaust duct of Johannaber in order to prevent the raising of dust into the air during operation.
Regarding claim 18, Bergere further discloses (Fig. 2-4) that the diffuser (44) comprises a plate (441) downstream from an outlet (422) of the exhaust duct (42).  It would have been reasonable to one having ordinary skill in the art to include these details in the combination above.
Regarding claim 19, Bergere further discloses (Fig. 2-4) that the diffuser (44) comprises a flexible material ([0076]).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Johannaber in view of Bergere as applied to claims 2 and 12 above, and further in view of Im (U.S. 10,718,252).
Johannaber in view of Bergere discloses the elements of claims 2 and 12 as described above, but does not teach a perforated diffuser.  Im discloses (Fig. 2-4) a diffuser (1) for an agricultural vehicle configured to reduce a speed of an airflow and to redirect the airflow as the airflow exits an exhaust duct, wherein surfaces (22, 24) of the diffuser for reducing the speed of the airflow and redirecting the airflow are perforated (dispersing holes 4).  Im teaches that dispersing holes reduce an average flow speed of an airflow by dispersing the airflow, reducing damages such as dust and damage to agricultural products (Col. 4, lines 3-16).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to perforate the second section of the diffuser of the combinations above as taught by Im.  Doing so would further disperse and reduce airflow to further protect against dust and crop damage.

Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and 17 have been considered but are moot because a new grounds of rejection have been established in response to applicant’s arguments and claim amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        

/I.A.N./Examiner, Art Unit 3671